Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This action is responsive to application filed on December 6, 2019, where Applicant presented claims 1-20 for examination. 

Drawings
The drawings filed on 12/6/19 are acceptable. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claims 1,19,20, claim 1 as a representative example recites in lines 7-8 “calculating… a first upload server”. However it is unclear how a server can be calculated. Normally a calculation is for determining some sort of 
Dependent claims inherit the deficiencies of claim 1 and are thus rejected based upon the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3-7,9,11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Luecke et al (US Publication 20140052825) in view of Cartwright et al (US Publication 20150221319).
In reference to claim 1, Luecke teaches a method comprising:
identifying, by a processing system including at least one processor, a downloader device for a first media stream, a first uploader device, wherein a plurality of servers of a distribution network is available to route the first media stream between an uploader device and a downloader device (see at least paragraphs 43 & 57, which teaches client devices communicating over a network for upload and download via a server and network path);

assigning, by the processing system, the first upload bitrate and the first upload server to the first uploader device for uploading the first media stream  (see at least paragraph 64, which teaches selecting the optimal path and uploading via the optimal path).
Luecke fails to explicitly teach a first set of downloader devices for a first media stream from a first uploader device, wherein a plurality of servers of a distribution network is available to route the first media stream between the first uploader device and the first set of downloader devices. However, Cartwright teaches identifying subset source nodes for media streaming and corresponding to subset downstream nodes, and based on node capabilities, to route the media stream between the nodes (see Cartwright, at least end of paragraph 14).  It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify Luecke based on the teachings of Cartwright for the purpose of optimizing the performance of stream transmission.
In reference to claim 3, this is taught by Luecke, see at least paragraph 36 lines 1-5, which teaches the system function for upload and download.
In reference to claim 4, this is taught by Luecke, see at least paragraphs 58 & 60 which teaches stream uploading to servers, ensuring low latency for upload/download, and maximizing upload speed.
In reference to claim 5, this is taught by Luecke, see at least paragraphs 96 & 98 which teaches analyzing upload/download data to determine the effectiveness of the maximum speed and nodes, and enabling an admin to specify a corresponding parameter constraint.
In reference to claim 6, this is taught by Luecke, see at least paragraph 101 lines 1-5 & 12-20 which teaches calculating and determining speed rate results for upload/download streams.
In reference to claim 7, this is taught by Luecke, see at least paragraph 102 which teaches aggregated network groupings representing the nodes for upload/download and paragraph 104 which teaches calculating the most effective cost/value.
In reference to claim 9, this is taught by Luecke, see at least paragraph 109 lines 12-25 which teaches pathway speed capacity.
In reference to claim 11, this is taught by Cartwright, see at least paragraph 14 which teaches identifying subset source nodes for media streaming and corresponding to subset downstream nodes, and based on node capabilities, to route the media stream between the nodes.
In reference to claim 12, this is taught by Luecke, see at least end of paragraph 60 which teaches the network comprising virtual machines in a cloud infrastructure (i.e. overlay).
In reference to claim 13, this is taught by Luecke, see at least paragraph 58 lines 11-16 which teaches minimizing upload/download latency for the media streams and maximizing upload/download speeds.
In reference to claim 14, this is taught by Luecke, see at least paragraphs 96 & 98 which teaches analyzing upload/download data to determine the effectiveness of the maximum speed and nodes, and enabling an admin to specify a corresponding parameter constraint.
In reference to claim 15, this is taught by Luecke, see at least paragraph 101 lines 1-5 & 12-20 which teaches calculating and determining speed rate results for upload/download streams.

Claims 19,20 are slight variations of claim 1 and are encompassed by the limitations of claim 1. Accordingly claims 19,20 are thus rejected based upon the same rationale as given above.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Luecke et al (US Publication 20140052825) in view of Cartwright et al (US Publication 20150221319) in further view of Chen et al (US Publication 20120191856).
In reference to claim 2, Luecke fails to teach the network comprising a one-hop overlay architecture. However, Chen teaches media transmission where the nodes are organized into one-hop overlay network (see Chen paragraph 18 lines 6-8 and paragraph 21).  It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify Luecke based on the teachings of Chen for the purpose of the nodes informing each other of their status/availability.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Luecke et al (US Publication 20140052825) in view of Cartwright et al (US Publication 20150221319) in further view of Yuan et al (US Patent 10700964).
In reference to claim 8, Luecke fails to teach minimum cost network flow is obtained by applying a cost-scaling push-relabel algorithm to the network flow. However, Yuan teaches content routing and calculating minimum cost via minimum flow function such as label preflow push algorithm (see Yuan column 6 lines 38-50).  It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify Luecke based on the teachings of Yuan for the purpose of calculating the minimum cost for a maximum flow of content between nodes.

Claims 10,16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Luecke et al (US Publication 20140052825) in view of Cartwright et al (US Publication 20150221319) in further view of Tewari et al (US Publication 20030097564).
In reference to claims 10,16, Luecke fails to teach where a load balancing objective is incorporated as link capacities in the network flow graph. However, Tewari teaches load balancing the nodes based on latency (see Tewari paragraph 288).  It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify Luecke based on the teachings of Tewari for the purpose of selecting nodes for the pathway in a manner to ensure low latency.
In reference to claim 17, Luecke fails to teach video streams, and for claim 18 fails to teach transcode each video steam into a plurality of bitrate variants. However, Tewari teaches video content delivery and teaches traffic management based on latency metrics (see Tewari paragraphs 13,56).  It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify Luecke based on the teachings of Tewari for the purpose of managing video transmission in a manner to ensure low latency.

Conclusion
For any subsequent response that contains new/amended claims, Applicant is required to cite its corresponding support in the specification.  (See MPEP chapter 2163.03 section (I.) and chapter 2163.04 section (I.) and chapter 2163.06) Applicant may not introduce any new matter to the claims or to the specification.

In formulating a response/amendment, Applicant is encouraged to take into consideration the prior art made of record but not relied upon, as it is considered pertinent to applicant's disclosure. See attached Form 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMY M OSMAN whose telephone number is (571)272-4008.  The examiner can normally be reached on Mon-Fri, 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RAMY M OSMAN/
Primary Examiner, Art Unit 2457
June 18, 2021